Title: From James Madison to Napoleon, [15 March] 1809
From: Madison, James
To: Napoleon


[15 March 1809]
To our Great and Good Friend His Imperial and Royal Majesty the Emperor of the French, King of Italy and Protector of the Confederation of the Rhine.

I have received your Imperial and Royal Majesty’s Letter of the 7th February 1806 announcing the marriage of your much loved son the Prince Eugêne Napolêon with the Princess Augustê Amêlie of Bavaria which was celebrated at Munich on the 14th of the preceding January.
From the interest we take as your Majesty very justly supposes in the events which contribute to Your happiness, we pray Your Majesty to receive our cordial congratulations on this occasion, which we fervently hope may promote both the happiness of Your Majesty and of Your Imperial family; And while we express our acknowledgements for the assurances of your friendship and of the Interest you take in the prosperity of our Republic: We pray God to have you Great and Good Friend always in his holy keeping.
Written at the City of Washington, the fifteenth day of March 1809. Your Good Friend,

James Madison
By the President,
R Smith   Secretary of State

